541



             OFFICE        OF THE   ATTORNEY     GENERAL   OF TEXAS
                                        AUSTIN   11
 GROVER SELLERS
 ATIORNI” GcNm*L


                                                                   ..I’




            Yew    lothr      reciter
          ‘Artlcio 4442B, Actr of
     turn, kaovn 88 ‘Cwv~loacan
     a~ r0llw8a


     s1 .n lr lld r&o
     -1s     the tern,
     vha w8uld MI&
     lnrefrr as th




Article 4442B ad lm Venan’r Annet8t.d               Pervl Cede l 8 Article
7OlB, ukor  it unlnvful to erwblish,              lpanto lr rlntrln a
                                                                     542



,:;i
   Hoaonble     Osorgs Y. Cu,   pago 2
 P


  ornvslssc.nt hro. La Texas   vithout firnt having lbklnsd   fru
  the State Dspartmsnt   of Aibllo liealtha llaenso for such piarp.80,
  (SW. 1.) s.ct1.n 2 .r the Act d.f'in... c.nval.8o.nt &Is. so
  4   plso. or .~t..bllahmentvh.r. thr.. .F mars penol~,‘.r .ld sg.
  l8rl8t~ncs reoiplents s~1 heu8.d for hire or preflt, and except8
  hotels, h.~pikls, Inns or tourlJt camps. Ssatlsa 3 18 the
  pra.lty pr.vlr1.n .t th. Act.    t5eotl.n4 pr.vld.8,f.r  tb. lIc.nr-
  bg *S such h.ms by the Stats Depmtmoat .f Publia Bulth wad
  pr.rld.8 for s llaenslng fee lf )l,OO to be chsrged md colleated
  by the dqmrtmsnt 2.r saah llaease se issued br it, rnd prsrlder
  furthor that the i..s c.1l.ct.d “shall b. dop0sit.d in th. Skt.
  Tn.suq   t. th. olrdlt   et th. O.a.ral Fuad,"

                Seatlen 5 lf th. Act 18 &I   r6ihf8:


              sS.o. 5. !cb.9t.t. Do p sr tment
                                             lr Publi. E..lth
         shll  uke . prspsr lnvostlgati@a asnosmlng sash rp-
         pllcrtlon-ior llaoar. horeund.r, md rtmll deny .
         llc.nse to an7 lppllornt vh.n luah lave8tlgstl.n se
         varrbnts. 8aid D.p.rtm.nt Is furthsr sutharisod snd
         npwersd   to roroke my license lrsusd hereunder at
         sny tfao, sitar lassmnsble n.tla. 8136hwring, up.n
         satlriaotor~ prod lf the .rIst.nc* .I uassalt.~
         snd/.r unvholesae oondltlons in rueh eonval.seont
         hue    so licenacrd.’
                S.at1.n 6 of th. Aut ir ss tollowr~
               “sec. 6. Such c.av.l.roont hailer ails11b. .p.n
         rt 011 resronrrbl.t1a.r   t. Lnnrpwtlon br the 9t.t.
         Department of Publla Health, and each ham. sbsll be ln-
         8p.at.d br raid Ik~rtmant st lu8t UK. lvsr~ thrso
         (3) months. Said Lhpsrtment oh.11 wk. snd ill. vlth
         th. Gsvsmor    .f this Stat. during th. month .f January
         of each yew an mnnusl npert ooncemlng tho condition
         Of JWh   h0m.J.”
            You tlrnt desire t. lcnov ‘Hw ID the ten ‘p.ns1.n’ to
  b. 8 plied in detcrmlnlng vho vould snd vhe vruld net come vlth-
  in ii8 Bsbnlng, in~JfJr Js thle Act 18 aoncsraedTm
             A pensian h.. been d.fla.d .s
  Psld  to sn 1ndiv;ldu.lby,a grvommeat.
  U8. .f th. tam p.nJlon lmportr re8p.C
  imp1108 s dutr uid sn l bllg.tlon upon thr State to #p.clllcall~
                                                                          543



Humrsbl.   Ossrg. U. Cox, p.g. 3


csr. for suah olsssss of oltltsnr~, (Cnlghtea v. Pops Csuatz,
1x11.) 50 I. X. (26) 984. It IS sur splalm   thst th
 ponsisns aa used in the Aot 8e.m a regular gsvonn:n
tultr psld to sn ladiridusl as dlstlaguMmd   frsm sa .s
made bg sa ladiridtul, such So a nl8tfvs to msthsr'nlativs.
          In rour ssosnd qusstlsn, )‘SUdssln to 16rw “In just
vht pssitisn Is this (With)    bspsrtmnt plwsd~ la orrryiag
rut thts grovls1.a slaa. funds var. not m8.d.svsllsble and sui-
rlslsnt pwssaasl lseklag vlthia the Depsrtmsat?"
           The vritor of this   lplnlsn h.8    ahoaked
lp repairtlsas to the Stste De  rtmnt of Publl.
371, at peg. 860, Acts of the P9th’ (1945) L.glslatur.
able to find say spproprlstlsn 8p.olfi~ll~ provldlag funds for
iaqmotlua of 'usnvslsscsnt hems*.     IIovsvsr, there IS as qusstlsn
but tlut   the Legislatws   lunt fo r pur     dspsrtment   to   safsrcs
Article 4442B.uxd vo bellsve the svsr-.ll sppreprlatloas to pur
d.prrk.nt    .r. rsant to b. used la psrt ?.P it8 .nf.ror.nt.
Host Ststs deprtmeats hsvs duties for vhlch the Leglslrtur. doss
not make spsaifle rpprepristfons in svory lastrac.,sad this ap-
tsars  its be just such sa lastsacs. You vi11 nsto ?ru   s reading
of the appropriation bill that there IJ no 8
for la8poction of rsllroad ears and privis8
dam aurssries (Artlcls 4442A), nor for
duties prsv1d.d SOP ln the Ssnltary
thslsss, vs promu&@ thers dutlea am being carried out by the Bosrd
.t Xsalth or by 8~0.~6    duly authorized br the Board.
            Yo direct Tour attentlen to the rlntsnanco and rlscel-
laarous opprsprlatlen fsatuP.8 of the appreprlstion rot (page 863)
vh.Pe 1t.m 97 sppreprl&.s $47,000.00 snnuall~ I.? 'trrvsllng
@xpsasss, sntln depsrt8snt.’     A~JS item 100 appropriator annuslly
for 'prlntlng and binding’ the sum of $5,000.00& and item 102
approprlattesannually tbs 8um of $7,500.00 for SftfC. SU~~1i.S
mad squlpleat, tol.ph.M, t?lOgP.ph, fPOight, -Pkg.,      6XpP.88,
bu nnt and cuitlagsncis8. A rsadlag of tbs apprsprlatlsn act
Vi11 diSClO8O   it.88 Of DiMflaP UhaloatSP.
          Insofar as syP problem prtalnfm     to l&ok of 8ufflclsnt
                                            on to APti
  rssnael is ceacomo il vs call your sttsntIf              4420 al-
I@
 wing lns~otlens by %a, per8.n duly rutbsrlssd”b~ the St.ts
Bupd of Health and S180 to Ssotloa 2, Subdlvl8i.n 14 Of the sp-
pP.prlat1.n bill r.adLng a8 fO11OVSt
                                                                                          544
                                                                                              ‘.   .




H.n.rrbl.       Oesrg.   Y. Csx,   p.g.   4


                I
                    Us sala-  tar vh1.h la lpproprhtlsa
       is u&i lL;u~    shall b. #id   to anr D.N..    ml1688
       such psnw    actually dlsaha&gss lsslgnsd   duties:;




                It   would seu     thw, in ri.v        of the i.nq.ily,          that   the
Dw4*        t    should au6 sueh fu&s as b?s lvc)ilabls           and rueh   psr-
~umol        s mar b. lv.llabl.,      8s .bws      p.intM    out, to  snfsrae
Art;.16      4442X! lassfrr    .s prretl.abls.        Bsrmd this the kpnrt-
wnt Is pot mqulnd             to go sines      tbo law EWW? mqulns       aa la-
p.sslblllt~;        it .nlr nqulr.. the .X.P.lJ.          .i  dw~~ear. in dis-
ohrrglng      official    duties  to th. sxt.nt       si the pwsumsl,      fads
and mm&a8supplied.


                                              reuPe vary truly
                                              ATTORNBYalUtIUL W TX&U



                                              BY   -
                                                                Rvld    Yutch
                                                                     Assistsat



                                                           Y6edP.v     sdvards
                                                                     Assistant